Citation Nr: 1032013	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-25 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes mellitus 
type II.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in December 2008, at 
which time it was remanded for additional development.  In 
pertinent part, additional records were to be obtained to include 
from the Social Security Administration (SSA), and a Statement of 
the Case (SOC) was to be promulgated regarding the Veteran's 
tinnitus claim in accord with Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  As an initial matter, the Board finds that 
the development directed by this remand has been completed, and, 
thus, a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND 
portion of the decision below, the Board finds that further 
development is still required regarding the Veteran's 
hypertension claim.  Accordingly, this claim is REMANDED to the 
RO.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's hearing loss 
and/or peripheral neuropathy, were incurred in or otherwise the 
result of his active military service.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's peripheral 
neuropathy is secondary to his service-connected diabetes 
mellitus type II.

4.  Tinnitus was first manifested in service and continued to 
manifest following his service discharge.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2009).

2.  Peripheral neuropathy was not incurred in or aggravated by 
the Veteran's active service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in September 2004.  He was also sent 
additional notification via a February 2008 letter followed by 
readjudication of the appeal by a January 2010 Supplemental 
Statement of the Case (SSOC) which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the February 2008 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not prejudicial 
if it can be demonstrated ... that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the hearing loss and peripheral neuropathy claims.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records including from the SSA.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the May 2008 
Board hearing.  Nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
regarding this case in October 2004 and September 2005 which 
included opinions that addressed the etiology of the claimed 
disabilities supported by stated rationale.  As these opinions 
were based upon both a medical evaluation of the Veteran, and an 
accurate understanding of his medical history based upon review 
of his VA claims folder, the Board finds they are supported by an 
adequate foundation.  No competent medical evidence is of record 
which specifically refutes the findings of these VA examinations, 
and no prejudice has otherwise been demonstrated therein.  
Accordingly, the Board finds that these examinations are adequate 
for resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to the hearing loss claim, the Board notes that for 
the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  

As such, specific medical testing is required to confirm the 
presence of hearing loss, and is not the type of condition which 
is subject to lay observation without this testing.

Applicable Laws and Regulations

Initially, the Board notes that there is competent medical 
evidence documenting the Veteran currently has all of the claimed 
disabilities to include a hearing loss disability as defined by 
38 C.F.R. § 3.385.  

The Board also observes that various presumptive provisions must 
be addressed regarding the Veteran's claims.  For example, 
certain diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service are entitled to 
a presumptive grant of service connection.  This presumption 
period is generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. 
§§ 3.303(a), 3.306, 3.307.  This presumption includes organic 
diseases of the nervous system such as sensorineural hearing 
loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  



Bilateral Hearing loss and Peripheral Neuropathy

As detailed below, however, there is no indication the Veteran 
had either hearing loss or hypertension present to a compensable 
degree within his first post-service year to include his October 
1971 expiration of term of service (ETS) examination.  Therefore, 
service connection is not warranted for hearing loss under these 
presumptive provisions.

Similarly, the Board notes that acute and subacute peripheral 
neuropathy are among the conditions presumptively associated with 
in-service herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  
With certain exceptions, the diseases listed at 38 C.F.R. 
§ 3.309(e) to include acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Moreover, the Veteran is presumed to have had 
such exposure based upon his active service in the Republic of 
Vietnam, and it is the basis for his service-connected diabetes 
mellitus type II.  See 38 U.S.C.A. § 1116.  However, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e), Note 2.  In this case, 
the Veteran's peripheral neuropathy was first demonstrated by the 
competent medical evidence years after his last possible date of 
exposure, and has not resolved within two years of onset.  
Therefore, service connection is not entitled to peripheral 
neuropathy under these presumptive provisions.

With respect to whether these disabilities are directly related 
to the Veteran's period of active service, his service treatment 
records contain no entries indicative of hearing loss and/or 
peripheral neuropathy.  For example, his ears and neurologic 
condition were clinically evaluated as normal on his January 1969 
enlistment examination and October 1971 ETS examination.  Audio 
evaluation conducted as part of the January 1969 enlistment 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
0
LEFT
0
5
0
--
0

The October 1971 ETS examination included audio evaluation which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In addition, on a Report of Medical History completed in 
conjunction with the October 1971 ETS examination, the Veteran 
indicated he had not experienced hearing loss or neuritis.  

The Board also notes that there is no competent medical evidence 
of any of the claimed disabilities until years after the 
Veteran's separation from active service.  

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Veteran essentially contends that his hearing loss is due to 
in-service noise exposure, and has provided details thereof.  
However, the September 2005 VA audio examination, which accepted 
his account of such exposure as true, concluded that his hearing 
loss was not caused by such exposure.  The examiner stated that 
this was based upon the fact that the records indicated normal 
hearing when he was discharged from service.

In regard to the peripheral neuropathy, the Veteran has not 
contended that this disability originated at the time of his 
active service.  Rather, he has contended that it is secondary to 
his service-connected diabetes mellitus.  He has not contended, 
nor does the record suggest, that his hearing loss is secondary 
to the diabetes, nor that either disability is secondary to his 
only other service-connected disability of prostate cancer.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The October 2004 VA examination includes the opinion that the 
Veteran's peripheral neuropathy was more likely than not 
secondary to nonservice-connected hepatitis C.  In support of 
this opinion, the examiner noted that the Veteran reported 
peripheral neuropathy affecting his hands and feet since 1994, 
that he had noted progression of this condition since that time, 
that given the diagnosis of hepatitis C in 1994 with cessation of 
treatment thereof in 2001, it was not surprising the symptoms of 
peripheral neuropathy had increased; that it was well described 
in medical literature that hepatitis C infection was associated 
with the development of peripheral neuropathy; that review of the 
Veteran's medical condition showed his symptoms of peripheral 
neuropathy predated the diagnosis of diabetes mellitus type 2; 
that the Veteran's symptoms of diabetes were under control; and 
that it would be highly unusual for a diabetic patient to have 
significant symptoms of peripheral neuropathy given a 4-month 
history of diabetes with excellent control.  He concluded that 
peripheral neuropathy was secondary to hepatitis C and not 
secondary to diabetes mellitus, type 2.  Further, the examiner 
found the Veteran's neurological symptoms of the left lower 
extremity to be consistent with left lower extremity 
radiculopathy secondary to the nonservice-connected lumbar disc 
disease and not contributed to by diabetes mellitus type II.  The 
opinion supports a finding that it is not at least as likely as 
not that the Veteran's peripheral neuropathy is due to service or 
to a service-connected disability.

As detailed above, the Board has already determined that these VA 
medical opinions are supported by an adequate foundation, and are 
adequate for resolution of this case.  In pertinent part, the 
rationale in support of these opinions is consistent with the 
Veteran's confirmed medical history as documented by the evidence 
of record.  Moreover, no competent medical opinion(s) is of 
record which refutes either of these opinions.

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims of service 
connection for hearing loss and peripheral neuropathy.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims must be 
denied.

Tinnitus

The Veteran contends that during service he was exposed to tank 
blasts and was exposed to 105 howitzers.  His DD 214 shows that 
his awards included the Expert (M-14, M-16 riffle) and Expert 
(hand grenade).  The Board therefore finds the Veteran's 
assertion of being exposed to acoustic trauma to be credible.  On 
September 2005 VA examination, the examiner noted that the 
Veteran had tinnitus.  The determinative question in the instant 
case is whether the Veteran's current tinnitus is related to 
service.  In addressing this question, we have the Veteran's 
assertion that following acoustic trauma in service he developed 
tinnitus and that such has continued since that time and that it 
has worsened since the 1990's.  The Board finds the Veteran's 
statement to be credible as it is consistent with the evidence of 
record.  The Board also finds that his statement is sufficient to 
establish the nexus requirement as he is competent to address the 
onset and continuity of tinnitus.  

The Board notes that the September 2005 examiner stated that he 
could not offer an opinion concerning the relationship between 
tinnitus and service without resort to mere speculation.  The 
Board observes, however, that in giving this opinion, the 
examiner did not take into consideration the Veteran's credible 
statements of not only being exposed to acoustic trauma, but also 
his credible statement that he has had tinnitus which began in 
service and has continued after service.  As such, this opinion 
lacks probative value.  

In sum, the Board finds that the evidence of record supports a 
finding that tinnitus was incurred in service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to service-connected diabetes mellitus type 
II, is denied.

Service connection for tinnitus is granted.




REMAND

The Board notes that the October 2004 VA medical examination also 
included an opinion regarding the Veteran's hypertension.  
However, as detailed below, the Board must find that this opinion 
is inadequate for resolution of this case.

The October 2004 VA examination noted, in part, that the Veteran 
was claiming hypertension as secondary to the service-connected 
diabetes mellitus type II.  However, the examiner essentially 
found that the evidence of record did not support a diagnosis of 
hypertension, nor did the findings on that examination.  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Further, the record reflects the hypertension claim was initially 
denied because the record did not reflect that it had been 
clinically diagnosed.  However, subsequent medical records do 
include a diagnosis of and treatment for hypertension.  Moreover, 
in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court 
held that the requirement of a current disability is satisfied 
when the claimant had a disability at the time a claim for VA 
disability compensation was filed, or during the pendency of that 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.

Despite the foregoing, no subsequent medical examination has been 
conducted, nor has an opinion otherwise been obtained, which 
addresses whether the Veteran's hypertension is secondary to his 
service-connected diabetes mellitus type II.  The Board finds 
that such development is required for a full and fair 
adjudication of this case.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any medical records that have come 
into existence since the RO last evaluated these claims should 
also be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for hypertension 
since September 2009.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to address the 
nature and etiology of his hypertension.  
The claims folder should be made available 
to the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
hypertension was incurred in or otherwise 
the result of his active service.

If it is determined that the Veteran's 
hypertension is not directly related to 
active service, an opinion must be 
expressed as to whether it is at least as 
likely as not that this disability was 
caused by or aggravated by the service-
connected diabetes mellitus.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If it is determined that the hypertension 
was aggravated by the service-connected 
diabetes mellitus, the examiner should 
identify the level of disability caused by 
the diabetes, to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination reports to ensure that they are  
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should be 
furnished a SSOC which addresses all of the evidence obtained 
since the RO last adjudicated these claims, and provides an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


